DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
A properly executed inventor's oath or declaration has not been received for the following inventor(s): Xi YANG, Jianxuan TU, Qiyang WU, Peter M. AGBOH, Vusthla Sunil REDDY, Mark D. NEUMANN.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrester et al (2018/0070320).
-Regarding claim 1, Forrester et al teaches a method (performed by (600) of figure 6), comprising: at a user equipment (UE) (“wireless device” [0061]) configured to establish a first communication connection using a first radio (“first transmitter unit” [0004], see (6021) of figure 6) and a second communication connection using a second radio (“second transmitter unit” [0004], see (602N) of figure 6): determining (via 620, see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with the first communication connection is to be prioritized over a second application (e.g. an internet access “internet access”, [0079]) associated with the second communication connection (see [0042, 0064, 0075, 0079]); determining (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE; and modifying (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the priority of the first application relative to the second application  (see [0067, 0076, 0079]).

-Regarding claim 2, Forrester et al teaches the first application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the transmit power parameter is prioritized over the duty cycle parameter (e.g., indicated when the UE assigns a maximum power to the first radio (being a highest priority transmitter), see [0079]) and modifying the parameter comprises increasing the transmit power parameter from a first value (being its current transmit power) to a second value (being its assigned maximum power for transmission only in a defined short amount of time when it is higher than a SAR limit (“SAR limit”, [0068]) in such a way that the time averaged SAR for the defined period of time is less than the SAR limit, (see [0068]).

-Regarding claim 3, Forrester et al teaches the first application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the duty cycle parameter is prioritized over the transmit power parameter (e.g., indicated when a requirement is associated with a time duplex feature (“a time duplex feature”, [0070]) for changing a duty cycle has occurred (see [0070])) and modifying the parameter comprises increasing the duty cycle parameter from a first value (being a currently duty cycle) to a second value (being the required duty cycle) while decreasing the transmit power parameter from a current transmit power to a lower transmit power during the required duty cycle in such a way that the time averaged SAR for the required duty cycle is less than a SAR limit (“SAR limit”, [0068]), (see [0067-0070]).

-Regarding claim 4, Forrester et al teaches the second application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the transmit power parameter is prioritized (by being dynamically selected, (see [0073]) over the duty cycle parameter and modifying the parameter comprises decreasing the duty cycle parameter from a first value to a second value based at least on the transmit power parameter being prioritized over the duty cycle parameter (see [0067, 0073]).

-Regarding claim 5, Forrester et al teaches the second application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the duty cycle parameter is prioritized (by being dynamically selected, see [0073]) over the transmit power parameter and modifying the parameter comprises decreasing the transmit power parameter from a first value to a second value based at least on the duty cycle parameter being prioritized over the transmit power parameter (see [0067, 0073]).

an amount by which the parameter is modified is based on at least a step value (e.g., “6 db back-off”, [0048] stored in a lookup table, “power lookup table 310”, [0046], see [0046, 0048]) stored at the UE (being (600) of figure 6), (see “A memory 608 may store one or more look-up tables” [0062] and a memory (608) is of (600) in figure 6).

-Regarding claim 7, Forrester et al teaches a priority of the first application is determined (via a TX unit priority determining component (“TX unit priority determining 620”, [0064], see (620) of figure 6) by the UE (see 600 of figure 6) based at least on one or more operating parameters (being type of service, fee, emergency, etc.) of the UE (see [0064, 0080]).

-Regarding claim 8, Forrester et al teaches the SAR value comprises an average SAR value during a time window (“T”, [0071]) comprising a duration based on a predetermined duration (being the time window), (see [0071]).

-Regarding claim 9, Forrester et al teaches a user equipment (UE) (“wireless device” [0061], see 600 of figure 6), comprising: a first radio (“first transmitter unit” [0004], see (6021) of figure 6) configured to establish a first communication connection; a second radio (“second transmitter unit” [0004], see (602N) of figure 6) configured to establish a second communication connection; and a processor (comprising 616, 618, 620 of figure 6), configured to: determine (via 620, see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with the first communication connection is prioritized over a second application (e.g. an internet access “internet access”, [0079]) associated with the second communication connection, determine (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE, and modify (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the prioritization of the first application relative to the second application (see [0067, 0076, 0079]).

-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Claim 12 is rejected with similar reasons for claim 4.
-Claim 13 is rejected with similar reasons for claim 5.
-Claim 14 is rejected with similar reasons for claim 6.
-Claim 15 is rejected with similar reasons for claim 7.
-Claim 16 is rejected with similar reasons for claim 8.

-Regarding claim 17, Forrester et al teaches an integrated circuit (comprising (6021-602N, 616, 618, 620) of figure 6) configured for use in a user equipment (UE) (“wireless device” [0061], see (600) of figure 6) , comprising: circuitry (comprising (620) of figure 6) configured to determine (via (620), see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with a first communication connection is prioritized over a second application associated with a second communication connection (e.g. an internet access “internet access”, [0079]); circuitry (comprising (616, 618) of figure 6) configured to determine (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE; and circuitry (comprising (616, 618) of figure 6)  configured to modify (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the prioritization of the first application relative to the second application (see [0067, 0076, 0079]).

-Regarding claim 18, Forrester et al teaches that the integrated circuit comprises: circuitry (comprising (6021) of figure 6) configured to establish the first communication connection ( e.g., via using a first transmitter unit “first transmitter unit” [0004], being  (6021) of figure 6); and circuitry (comprising (602N) of figure 6) configured to establish the second communication connection (e.g., via using a second transmitter unit “second transmitter unit” [0004], being  (602N) of figure 6). 

-Regarding claim 19, Forrester et al teaches the integrated circuit wherein a transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]) are associated with the first application (e.g. a voice communication service “voice communication service”, [0079]), and wherein modifying the parameter (via (616, 618), see figure 6) is based on at least a prioritization of the transmit power parameter relative to the duty cycle parameter (see [0067, 0076, 0079]).

a transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]) are associated with the second application (e.g. an internet access “internet access”, [0079]), and wherein modifying the parameter (via (616, 618), see figure 6) is based on at least a prioritization of the transmit power parameter relative to the duty cycle parameter (see [0067, 0076, 0079]).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463